DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11-28 are pending and examined below. This action is in response to the claims filed 5/10/19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 16-17, 20, and 25-26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ferguson et al. (US 8,825,265). 

Regarding claim claims 11 and 20, Ferguson discloses a system for consolidating trajectory information including a motor vehicle with autonomous guidance, comprising (Abstract): 
a receiving device configured to receive a reference trajectory, wherein the reference trajectory is used to determine a continuous sequence of steering maneuvers, acceleration maneuvers or braking maneuvers for a route to be traveled by the motor vehicle, and the reference trajectory is generated based on track data, the track data describing a track course of a road and the route to be traveled by the motor vehicle extending along the track course of the road (Figs. 1-3 and Col 1, Lines 7-24 discloses the well-known system of autonomous vehicles utilizing path planning to navigate a vehicle to a destination); 
a detection device configured to detect data on the surroundings of the motor vehicle, wherein the reference trajectory is independent of the data on the surroundings (Col 1, Lines 7-24 discloses the well-known system of autonomous vehicles utilizing various sensors to detect objects in their surroundings); 
a validation device configured to check the navigability of the reference trajectory on the basis of the data on the surroundings and generate a driving trajectory by correcting the reference trajectory based on the data on the surroundings (Fig. 14 and Col. 12, line 13 – Col. 13, line 53 – element 1430 corresponding to the recited check navigability based on surroundings data and element 1460 corresponding to the recited corrected driving trajectory); and 
a control device configured to autonomously guide the motor vehicle along the driving trajectory (Fig. 1 element 130). 

Regarding claims 16 and 25, Ferguson further discloses the motor vehicle: receives several alternative reference trajectories for the route to be traveled, and selects, based on the data on the surroundings, preference data from a vehicle occupant or model data of the motor vehicle, one of the several alternative reference trajectories for the route to be traveled (Col. 1 – line 36 – Col. 2, line 24 – selecting one of the plurality of observed trajectories based on observed trajectory data corresponding to the recited data on the surroundings.  Given the “based on A, B, or C” element only one of the above needs to be utilized to fulfil the claimed elements). 

Regarding claims 17 and 26, Ferguson further discloses the reference trajectory is described at least partially by a sequence of coordinate data (Figs. 6A-7 depicts trajectory of vehicle as a collection of solid dots each representing coordinate data as described in Fig. 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-15, 18, 21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,825,265), as applied to claims 11 and 20 above, in view of Tertoolen et al. (US 2016/0252363).


However Tertoolen discloses a system for displaying navigation instructions including the route to be traveled by the motor vehicle exceeds the range of the detection device (Figs. 4A-4B discloses navigating around buildings which inherently is beyond camera, radar, laser detection ranges). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the system for displaying navigation instructions of Tertoolen in order to improve methods of displaying navigation instructions to a user (Tertoolen - ¶24).

Regarding claims 13 and 22, Ferguson further discloses the server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth (Col. 5 – lines 4-23) but doesn’t explicitly disclose the current trajectory being calculated by the server.
However Tertoolen further discloses the reference trajectory is calculated by central server device (¶12 - the server to which the user's PC is connected calculates a route). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the system 

Regarding claims 14 and 23, Ferguson does not disclose simulating a route however Tertoolen further discloses the reference trajectory is generated by simulating a journey along the road (¶12 - The facility also provides for pseudo three-dimensional rendering of a calculated route, and route preview functionality which simulates a user travelling along the route and thereby provides the user with a preview of the calculated route). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the system for displaying navigation instructions of Tertoolen in order to improve methods of displaying navigation instructions to a user (Tertoolen - ¶24).

Regarding claims 15 and 24, Ferguson does not disclose a universality of the trajectory, nor does it disclose a vehicle model or type specific trajectory.  However, Tertoolen further discloses the reference trajectory is calculated universally for a plurality of motor vehicles (¶104 - the teachings of the present invention are not limited to PNDs but are instead universally applicable to any type of processing device that is configured to execute navigation software in a portable manner so as to provide route planning and navigation functionality, therefore being universally applicable to any number of navigation devices, inherently applicable to any vehicle which may utilize the navigation device therefore corresponding to the recited universal trajectory for a plurality of motor vehicles). 


Regarding claims 18 and 27, Ferguson further discloses information on landmarks is detected on the basis of the data on the surroundings (Col. 5 – lines 4-23 - detecting and identifying surroundings information) but does not disclose describing the reference trajectory based on landmarks.
However Tertoolen further discloses and the reference trajectory is described at least partially by the information on landmarks (¶119 and Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the system for displaying navigation instructions of Tertoolen in order to improve methods of displaying navigation instructions to a user (Tertoolen - ¶24).

Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,825,265), as applied to claims 11 and 20 above, in view of Hynes et al. (US 2011/0279245).

Regarding claims 19 and 28, Ferguson does not disclose a test driver validating the trajectory however Hynes discloses a system using physical driver validation including the reference trajectory is validated based on input from a test driver (¶47 – visual confirmation of the route by the driver corresponding to the recited validation of the reference trajectory based on input from a test driver).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the physical driver validation of Hynes in order to corroborate other identified information (Hynes - ¶47).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pinto (US 2008/0255754) discloses a traffic incident processing system including user reporting traffic accidents as well as server validation of such (¶28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665